UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 8, 2012 TREEHOUSE FOODS, INC. (Exact Name of Registrant as Specified in Charter) Commission File Number:001-32504 Delaware 20-2311383 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 2021 Spring Road Suite 600 Oak Brook, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(708) 483-1300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 8, 2012, TreeHouse Foods, Inc. (NYSE: THS) (“TreeHouse”) issued a press release announcing its financial and operating results for the fiscal quarter ended June 30, 2012, and providing information relating to its previously announced webcast being held to discuss such results. A copy of this press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 7.01.Regulation FD Disclosure See “Item 2.02. Results of Operations and Financial Condition” above. The information in this Form 8-K under Item 2.02 and Item 7.01 and the Exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific referencing in such filing. Item 9.01 Financial Statements and Exhibits (c) Exhibits: Exhibit Number Exhibit Description Press Release dated August 8, 2012, announcing financial results for the fiscal quarter ended June 30, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TreeHouse Foods, Inc. Date: August 8, 2012 By: /s/ Thomas E. O’Neill Thomas E. O’Neill General Counsel, Executive Vice President, Chief Administrative Officer and officer duly authorized to sign on behalf of the registrant INDEX TO EXHIBITS Exhibit Number Exhibit Description Press Release dated August 8, 2012, announcing financial results for the fiscal quarter ended June 30, 2012
